Citation Nr: 1441590	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a separate disability rating should be assigned for instability of the right knee as a residual of status post right ACL tear with internal derangement and/or medial-lateral instability prior to June 14, 2012, and if so, what rating is proper.

2.  Entitlement to a disability rating higher than 10 percent for the service-connected right knee instability as of June 14, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was later transferred to the VA RO in St. Louis, Missouri.  The April 2008 rating decision, in pertinent part, denied a disability rating in excess of 10 percent for the service-connected status post ACL tear right knee with residual internal derangement.  

Notably, when the RO granted service connection for status post ACL tear of the right knee with residual internal derangement in a February 2005 rating decision, it assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for lateral instability or subluxation.  In the April 2008 rating decision currently on appeal, the RO denied an increased rating for the right knee status post ACL repair with internal derangement, but changed the Diagnostic Code under which the disability is rated to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which governs limitation of flexion of the knee.

In a July 2012 rating decision issued during the appeal period, the RO assigned a separate 10 percent rating for instability in the right knee, effective June 14, 2012. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In an October 2013 decision, the Board found, inter alia, that beginning September 16, 2008, the Veteran began experiencing the symptomatic removal of semilunar cartilage from his right knee; and, that beginning on June 14, 2012, the Veteran began experiencing slight lateral instability of the right knee and arthritis of the right knee with noncompensable limitation of motion.  Accordingly, the Board assigned a 10 percent disability rating for the residuals of a right knee meniscus removal effective from September 16, 2008 and a separate 10 percent disability rating for lateral instability in the Veteran's right knee effective from June 14, 2012.  
The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in May 2014 requesting that the Court vacate that portion of the Board's decision that denied entitlement to (1) a rating in excess of 10 percent based on lateral instability of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257; and (2) an effective date earlier than June 14, 2012 for the same disability, and remand the case to the Board for further development and readjudication.  In a May 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In this case the Veteran is employed and he has not asserted that he is unemployable due to his service-connected right knee disability.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO granted service connection for status post ACL tear right knee with residual internal derangement and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from November 2004.  
2.  The Veteran's most recent claim for an increased rating for the service-connected right knee disability was received on December 18, 2007.  

3.  It was factually ascertainable in January 2005 (more than one year prior to the date of the Veteran's most recent December 18, 2007 claim for an increased rating for the service-connected right knee disability) that the Veteran's right knee disability(ies) of status post ACL tear and/or meniscus tear was productive of mild instability.  

4.  The Veteran's right knee instability has never been shown to more nearly approximate that of a moderate degree at any time during the period covered by this claim.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected right knee instability have been more nearly approximated since December 18, 2007, but not earlier.  38 U.S.C.A. § § 1155, 5110 (West 2002); 38 C.F.R. § § 3.400(o); 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this matter, the RO provided the Veteran with a January 2008 pre-adjudicatory notification letter which addressed the claims for increased rating.  The letter notified the Veteran regarding what information and evidence is needed to substantiate the claim, how disability ratings and effective dates are determined, and what information and evidence must be submitted by the Veteran and what evidence VA would obtain. 

The Veteran has also been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, as are private and VA medical records pertaining to his right knee disability.  The Veteran has been provided with VA compensation examinations for increased ratings, and detailed reports of the examinations have been included in the record. 

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the duties to notify and assist have been fulfilled.


II.  Effective Date for Right Knee Instability

The Veteran seeks an effective date prior to June 14, 2012 for the assignment of a separate disability rating for instability of the right knee.  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013). 

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2013).  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2013).  Or, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155 , 3.400(o)(2) (2013).

In this case, the RO issued a rating decision in February 2005 which established service connection for a right knee status post ACL tear with residual internal derangement.  An initial 10 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from November 13, 2004.  The Veteran did not appeal that determination and it because final.  

The first claim, formal or informal, for an increased rating for the service-connected right knee disability was received at the RO on December 18, 2007.  

In an April 2008 rating decision, the RO denied the Veteran's claim for an increased disability rating for the service-connected right knee status post ACL tear with residual internal derangement.  Notably, the 10 percent rating previously assigned based on slight recurrent subluxation or lateral instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 was changed to Diagnostic Code 5260 which governs limitation of flexion of the knee.  The Veteran timely appealed that determination.  

During the pendency of the appeal, the RO issued another rating decision in July 2012 that, inter alia, granted service connection for medial-lateral instability of the right knee with an initial disability rating of 10 percent assigned effective from June 14, 2012.  

In the October 2013 decision, the Board found that the criteria for the assignment of a separate 10 percent rating for residuals of the Veteran's right knee meniscus removal surgery had been met pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 since September 16, 2008.  The Board also determined that the criteria for the assignment of a separate 10 percent rating for instability of the right knee were not met prior to June 14, 2012.  Finally, the Board did not disturb the 10 percent rating that had been previously assigned for the service-connected right knee post ACL tear with residual internal derangement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Court subsequently vacated only those portions of the October 2013 decision that denied a higher disability rating for instability of the right knee and denied an effective date prior to June 14, 2012 for the instability of the right knee.  

At the outset, the record shows that the Veteran had instability of his right knee more than one year prior to the December 18, 2007 date that the RO received the Veteran's most recent claim for an increased rating.  Specifically, a January 2005 VA examination report notes objective evidence of mild effusion and the Drawer test showed a slight degree of instability for the right knee.  In an attached addendum to the January 2005 examination report, the examiner indicated that the major limiting factor for the right knee is weakness.  

Instability of the knee was also shown in September 2007 when the Veteran presented to the VA emergency department with complaints of his right knee giving way and the feeling that his right knee still felt like it could give out at any time.  Examination of the right knee revealed tenderness over the medial collateral ligament, some swelling laterally and he seemed to be somewhat unstable.  

A January 2008 VA examination indicated normal stability of the right knee; however, this finding is contrary to the other evidence of record which shows that the Veteran's right knee was not stable in September 2007, October 2007, April 2008 and May 2008.  

In October 2009, the Veteran reported instability, but the examiner did not find any objective signs of it.  Because the Veteran is competent and credible to report that his knee gives way, and given the fact that he wore a knee brace as a result, the Board must resolve all doubt in the Veteran's favor, and find that such instability existed during this time period.  

Thus, in weighing the above evidence of record, the Board finds that the Veteran's instability of his right knee was present more than one year before the RO received the Veteran's December 2007 claim for increase.  Likewise, the record also supports a finding of instability commensurate in time with his December 2007 claim for increase, and during various periods of time through June 14, 2012.  As such, the earliest possible effective date for the assignment of a separate rating for instability of the right knee must be the date of claim for increase, which is December 18, 2007.  In other words, it is factually ascertainable that the Veteran's right knee instability was present as of January 2005, which is more than one year prior to the Veteran's claim for an increased rating.  Because an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Accordingly, the proper effective date for the assignment of the 10 percent disability rating for instability of the right knee is December 18, 2007, the date the RO received the Veteran's claim for increase.  

This result would be the same if the Veteran's instability were considered a separate grant of service connection rather than, as here, a separate rating assigned for a symptom of an already service-connected right knee disability.  The effective date for a grant of service connection is the date the claim is received, or date entitlement arose, whichever is later.  Here, the date of claim is December 18, 2007, the same date as the effective date assigned herein for the instability of the right knee.  

III.  Increased Rating - Instability 

The Veteran also seeks a disability rating in excess of 10 percent for his right knee lateral instability. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of giving way of the knee joint.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Veteran injured his right knee during active duty.  Medical evidence of record indicates that he tore his anterior cruciate ligament (ACL) and underwent surgical repair of the disorder.  Service connection for this disability has been established since November 2004.  

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263 of 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  

The record contains lay statements from the Veteran and his employment supervisor asserting pain and limitation associated with the knee disorder.  These statements are probative because pain, limitation, and instability associated with a knee injury are observable symptoms about which a layperson is competent to offer evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ["a legal concept determining whether testimony may be heard and considered"] and credibility ["a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"]). 

The relevant medical evidence of record consists of VA and private treatment records, and VA compensation examination reports dated in January 2005, September and October 2007, January 2008, April and May 2008, October 2009, and June 2012.  

The January 2005 VA examination report shows objective evidence of slight instability of the right knee based on the Drawer Test.  Examination of the right knee also revealed joint effusion and crepitus.  

The Veteran was seen in a VA emergency room in September 2007 because his knee was giving way.  He reported that he noticed instability about three weeks earlier and since that time it felt like his knee was always going to give way, and it did give way a couple days prior to his emergency room visit.  

A September 2007 MRI noted "internal screws fixation" evidencing right knee surgery but indicated an "intact" knee joint with "no abnormal bone changes."  
Instability of the knee was also shown in September 2007 when the Veteran presented to the VA emergency department with complaints of his right knee giving way and the feeling that his right knee still felt like it could give out at any time.  Examination of the right knee revealed tenderness over the medial collateral ligament, some swelling laterally and he seemed to be somewhat unstable.  

A VA outpatient treatment report from October 2007 notes right knee instability as a result of a medial meniscus tear, and questionable integrity of the ACL graft.

A January 2008 VA examination indicated normal stability of the right knee; however, this finding is contrary to the other evidence of record which shows that the Veteran's right knee was not stable in September 2007, October 2007, April 2008 and May 2008.  

An April 2008 VA surgical consult specifically indicated that the Veteran had a mild posterior laxity (instability) with a very mild posterior drawer sign.  A May 2008 VA treatment note by the Veteran's treating orthopedic surgeon noted the Veteran's complaints of pain, catching, and popping in the right knee.  He complained of instability climbing stairs.  The physician noted mild posterior laxity with mild posterior drawer sign, and pain on McMurray's testing.  The examiner indicated that the MRI indicated "mild narrowing in the medial joint cartilage" and indicated "probable torn medial meniscus."  

The October 2009 examiner noted the Veteran's recent history of injuring his right knee (torn meniscus) while jogging in August 2007, and undergoing repair surgery in September 2008.  The Veteran indicated use of a knee brace at all times, constant pain, giving way, instability, stiffness, weakness, decreased speed, swelling, an inability to run, play with his children, lift heavy weights, climb stairs, and enter and exit his vehicle.  But the Veteran did not indicate subluxation, locking, or incoordination.  On examination, the examiner noted no signs of abnormal weight bearing, swelling, or tenderness.  The examiner noted negative Drawer's and McMurray's tests.  

Private treatment records evidence that the Veteran underwent a right "knee scope" in September 2008 for right knee medial meniscus tear, as he indicated to the October 2009 VA examiner.  The procedure performed was a right knee arthroscopic partial medial meniscectomy. 

The June 2012 VA examiner noted the Veteran's history of ACL tear and repair and meniscus (semilunar cartilage) tear and repair.  The examiner noted the Veteran's complaints of pain, weakness, and swelling.  The examiner noted the Veteran's complaints of functional impairment such as an inability to sit or stand for extended periods, an inability to walk more than 15 to 20 feet at a time, an inability to lift more than 10 to 15 pounds at a time, and an inability to squat.  The Veteran also reported the constant use of a brace. 

On examination, the examiner noted no subluxation and a generally stable right knee, but did note slight (1+) medial lateral instability of 0-5 millimeters in the right leg.  The examiner also indicated that the semilunar cartilage disorder caused frequent joint pain, swelling, and effusion, but no locking.  Finally, the examiner diagnosed the Veteran with residuals of the ACL injury and repair, and with degenerative joint disease. 

The Board notes that, in rating the service-connected right knee disability, it has considered evidence of the Veteran's meniscus injury and surgery, and his diagnosed right knee arthritis.  The June 2012 VA examiner expressly found that these other disorders relate to the Veteran's original service-connected disorder, the ACL tear and repair.  

The Veteran's instability of his right knee is rated as 10 percent disabling.  A 10 percent rating is warranted under Diagnostic Code 5257 for slight lateral instability in the right knee.  For an increase under Diagnostic Code 5257, there must be evidence of either moderate recurrent subluxation or lateral instability to warrant a 20 percent rating.  A maximum schedular rating of 30 percent is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

At no time since the effective date for the assignment of a separate rating for instability has the evidence demonstrated more than slight instability.  Competent evidence of slight instability was noted as early as January 2005, again in September 2007, as noted above.  The Veteran had noted laxity (instability) in April and May 2008 that was also described by an examiner as mild.  Similarly, the June 2012 VA examiner noted slight (1+) instability.  Moreover, that examiner, in addition to other examiners of record, noted no subluxation. 

VA examinations in January 2008 found no instability during the examinations; however, the Veteran reportedly used a knee brace.  

Although the Veteran is competent to report that his knee gives way, it is not presumed that the Veteran is capable of categorizing his instability as mild, moderate or severe.  Thus, the Board places greater weight on the findings as noted above, all of which show that the Veteran's instability is no more than mild, or slight, in degree.  

Mild, moderate, and severe are not defined in the Rating Schedule.  In cases such as this, where the assignment of the disability rating is based on a finding of mild, moderate or severe, rather than applying a mechanical formula, VA must evaluate and weigh all evidence such that the end decisions is equitable and just.  38 C.F.R. § 4.6.  Here, the Board considers the 10 percent rating to be appropriate as the instability has never appeared to be more than mild.  Several factors support such a conclusion.  First, several medical professionals have specifically indicated that the instability and/or laxity is mild or slight, and no medical profession has provided evidence to the contrary.  Moreover, while the Veteran is capable of reported that his knee gives way, or that he feels like his knee may give way, the actual severity of the instability is more accurately measured by objective evidence provided by medical professionals as noted above rather than the Veteran's own reports.  Moreover, the Veteran has only stated that his right knee is unstable, and he has not, at any time during the appeal period, indicated that his knee was more unstable at certain times.  Thus, the objective findings outweigh the Veteran's reports.

Finally, there is no evidence that the manifestations of the Veteran's service-connected instability of the right knee is unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's right knee disability is manifested by painful arthritis, removal of symptomatic semilunar cartilage and instability.  All of these symptoms are separately compensated by three different diagnostic codes and the instability symptom is rated based on the specific criteria for rating knee instability and is contemplated for with the assigned 10 percent rating.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected right knee disability is addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right knee disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition; and, there are no additional symptoms that have not been attributed to the Veteran's service-connected right knee disability that is not separately compensated for by other diagnostic codes, and there are no additional symptoms that have not been attributed to the other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

An effective date of December 18, 2007, but no earlier, is granted for the assignment of a separate 10 percent disability rating for instability of the right knee associated with the Veteran's service-connected status post ACL and MCL repairs, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for instability of the right knee is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


